Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19   PageID.1   Page 1 of 25



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN


GREAT AMERICAN FIDELITY
INSURANCE COMPANY,
           Plaintiff,
v.
STOUT RISIUS ROSS, INC.,
STOUT RISIUS ROSS, LLC.,                     Case No.
SCOTT D. LEVINE, DEBORA                      Hon.
LEVINE, AZIZ EL-TAHCH,
AYELISH M. MCGARVEY,
ROBERT SOCOL, and LYNN
SOCOL,
           Defendants.




           COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19        PageID.2    Page 2 of 25



      NOW COMES Plaintiff GREAT AMERICAN FIDELITY INSURANCE

COMPANY (“Great American”), through counsel, and, for its Complaint against

Defendants STOUT RISIUS ROSS, INC., STOUT RISIUS ROSS, LLC,

SCOTT D. LEVINE, DEBORA LEVINE, AZIZ EL-TAHCH, AYELISH M.

MCGARVEY, ROBERT SOCOL, AND LYNN SOCOL states the following:

                      JURISDICTIONAL ALLEGATIONS

      1.     Great American is an insurance company incorporated in the State

of Delaware, with its principal place of business in the State of Ohio, which

provides miscellaneous professional liability insurance in the State of Michigan.

      2.     Defendant Stout Risius Ross, Inc. (“SRR Inc.”) is a corporation

organized and existing under the laws of the State of Michigan, with its principal

place of business in Southfield, Michigan.

      3.     Defendant Stout Risius Ross, LLC (“SRR LLC”), is a limited liability

company organized and existing under the laws of the State of Michigan, with its

principal place of business in Royal Oak, Michigan.

      4.     Defendants Scott D. Levine (“Levine”) and Debora Levine are

husband and wife currently living in Oakton, Virginia.

      5.     Levine also served as a Managing Director of SRR Inc. and/or SRR

LLC from 2004 through the present.




                                            2
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19          PageID.3    Page 3 of 25



      6.     Defendants Aziz El-Tahch (“El-Tahch”) and Ayelish M. McGarvey

are husband and wife currently living in New York, New York.

      7.     El-Tahch served as a Managing Director of SRR Inc. and/or SRR

LLC from 2004 through December 2016.

      8.     Defendants Robert Socol (“Socol”) and Lynn Socol are husband and

wife currently living in Glencoe, Illinois.

      9.     Socol served as a Managing Director of SRR Inc. and/or SRR LLC

from sometime in or about 2004.


                         JURISDICTION AND VENUE
      10.    This is an action for both declaratory judgment action and money

damages, with jurisdiction based upon the Federal Declaratory Judgment Act,

28 U.S.C. § 2201 and § 2202, the Federal Rules of Civil Procedure, Rule 57, and

on diversity of citizenship under 28 U.S.C. § 1332. The matter in controversy

exceeds the sum of $75,000, exclusive of interest and costs and is between

citizens of different states.

      11.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)

by virtue of the fact that a substantial part of the events giving rise to the claims

took place in this District.

      12.    This declaratory judgment action pertains to an actual controversy

over a request for insurance coverage under a claims made and reported

                                              3
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19        PageID.4    Page 4 of 25



Miscellaneous Professional Liability Insurance Policy, No. MPLE248620

issued by Great American to Stout Risius Ross LLC for the policy period

September 1, 2018 to September 1, 2019. A copy of the Great American policy

is attached as Exhibit A and made a part of this pleading in its entirety pursuant

to Federal Rule of Civil Procedure 10(c).

     13.    Great American asks this Court to judicially declare that the Great

American policy provides no coverage for, and that Great American has no duty

to defend or indemnify Defendants in connection with, two underlying actions

captioned Appvion Inc. Retirement Savings and Employee Stock Ownership

Plan v. Douglas P. Buth and Gayle Buth et. al., United States District Court,

Eastern District of Wisconsin (Green Bay), Case No. 1:18-cv-01861-WCG (the

“Appvion ESOP action”) and Alan D. Halperin and Eugene I. Davis, as

Co-Trustees Of The Appvion Liquidating Trust, v. Mark R. Richards, et al.,

United States Bankruptcy Court, District of Delaware, Case No. Adv. Pro. No.

18-50955 (KJC) (the “Appvion Trust action”).

     14.    Great American further requests money damages based on the

reimbursement of all amounts paid and that will be paid as fees, costs, and other

amounts incurred to defend the Defendants in the Appvion ESOP action and the

Appvion Trust action.




                                         4
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19       PageID.5    Page 5 of 25



     15.    The gravamen of each of these two actions against Defendants is

that SRR Inc. and/or SRR LLC, an independent advisory firm, was engaged by

the trustee of a company ESOP to determine the fair market value of the stock

of the Paperweight Development Corporation, owned by the ESOP, and that

Defendants significantly overvalued the stock, causing the ESOP and its

employee participants who relied upon those valuations to sustain large losses.

                        GENERAL ALLEGATIONS

The Great American Policy

     16.    Great American issued Miscellaneous Professional Liability

Insurance policy no. MPLE248620 to named insured Stout Risius Ross LLC for

the policy period September 1, 2018 to September 1, 2019. See Exhibit A.

     17.    The Great American policy, subject to all of its terms, conditions,

limitations, exclusions, and endorsements, is a claims made and reported

insurance policy and includes a $5,000,000 per claim limit of liability and a

policy aggregate limit of $5,000,000, inclusive of claim expenses. The Great

American policy is subject to a $100,000 per claim deductible, which applies to

the payment of damages and claim expenses.

     18.    “Professional services” as specified in Item 9 in the Declarations of

the Great American policy means “[s]olely in the performance of providing

technology services, valuation services, litigation consulting and services


                                        5
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19         PageID.6   Page 6 of 25



including preparation of QDRO’s and tax returns, fairness opinion services,

solvency opinion services, representing others in the sale, purchase or

recapitalization of a business or its assets, private equity co-investment

consulting services, real estate and personal property appraisals, receiver for

various entities/persons focused on the management and/or dissolution of assets,

forensic data recovery, expert witness services, legal management consulting,

quantitative analytics management consulting, hosting, data management

services and mergers & acquisitions consulting services.”

     19.    The Great American policy contains an endorsement entitled

“Network Liability Endorsement” on Form D46712(15) (01/18).                  The

endorsement modifies the main coverage form D46100 (10/17) and provides in

relevant part:


     Section I. Insuring Agreement
     The Company will pay on behalf of the Insured all sums in excess of the
     Deductible that the Insured becomes legally obligated to pay as
     Damages and Claim Expenses as a result of a Claim first made against
     the Insured and reported in writing to the Company during the Policy
     Period or Extended Reporting Period, by reason of an act or omission,
     including Personal Injury or Network Liability, in the performance of
     Professional Services by the Insured, or by any person for whom the
     Insured is legally responsible, provided that:

            A.    No such act or omission, or Related Act or Omission, was
                  committed prior to the Retroactive Date; and
            B.    Prior to the inception date of the first policy issued by the
                  Company, and continuously renewed, no Insured had a

                                        6
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19      PageID.7    Page 7 of 25



                  basis to believe that any such act or omission, or Related Act
                  or Omission, might reasonably be expected to be the basis of
                  a Claim.

     The Company has the right and duty to defend any Claim against the
     Insured provided such Claim is made or suit is brought in the United
     States of America, its territories or possessions, even if any of the
     allegations of the Claim are groundless, false or fraudulent. The
     Company has the right to appoint counsel and to make such investigation
     and defense of a Claim as it deems necessary.

                                   * * *
     20.    The Great American policy defines the bold terms as follows [as
amended]:

     D.     “Claim Expenses” means:
            (1)   Fees charged by attorneys designated by the Company or
                  designated by the Insured with the Company’s prior written
                  consent;
            (2)   All other reasonable and necessary fees, costs, and expenses
                  resulting from the investigation, adjustment, negotiation,
                  arbitration, mediation, defense, or appeal of a Claim, if
                  incurred by the Company or by the Insured with the
                  Company’s prior written consent; and
            (3)   Premiums on appeal bonds, attachment bonds, or similar
                  bonds; however, the Company is not obligated to apply for
                  or furnish any such bond.
     E.     “Company” means the insurance company identified in the
            Declarations.

     F.     “Damages” means a monetary judgment or monetary award which
            the Insured is legally obligated to pay, including statutory
            damages, punitive, multiplied, or exemplary damages, where it is
            deemed permitted under the laws and public policy of the
            Applicable Jurisdiction by law; or pre-judgment and post-
            judgment interest. Damages also means a monetary settlement to


                                       7
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19     PageID.8    Page 8 of 25



          which the Company agrees on an Insured’s behalf. However,
          Damages do not include:

          (1)   taxes, fines, penalties, forfeitures, or court-imposed monetary
                sanctions imposed upon the Insured;

          (2)   the return, restitution, reduction, compromise, or refund of
                commissions, fees, premiums, charges, gratuities, or other
                compensation paid to an Insured;
          (3)   the cost to correct, complete or re-perform any Professional
                Services;

          (4)   the cost of compliance with any order for, grant of, or
                agreement to provide non-monetary relief, including services
                or injunctive relief; or

          (5)   any amounts uninsurable as a matter of law or public policy.
                                          * * *
     J.   “Insured” means the Named Insured and any of the persons or
          entities listed below, but only while in the performance of
          Professional Services on behalf of the Named Insured for clients
          of the Named Insured:
          (1)   Any Subsidiary or Newly Acquired Subsidiary;
          (2)   Any present or former partner, principal, shareholder,
                member, officer, director, or employee of the Named
                Insured, a Subsidiary or Newly Acquired Subsidiary;

          (3)   Independent contractors, but only for Professional Services
                performed on behalf and at the direction of the Named
                Insured, and only if the Named Insured has agreed to
                provide insurance for the independent contractor’s
                Professional Services;

          (4)   Any leased employee, but only while acting under the direct
                supervision and exclusively on behalf of the Named Insured;

          (5)   The estate, heirs, executors, administrators, assigns and legal
                representatives of any person identified in (2), (3), or (4)

                                      8
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19       PageID.9    Page 9 of 25



                  above in the event of such Insured’s death, incapacity,
                  insolvency or bankruptcy, but only to the extent that such
                  Insured would have been provided coverage under this
                  Policy;

           (6)    The lawful spouse of any person identified in (2), (3), or (4)
                  above solely by reason of:

                  (a)   such spousal status or domestic partner status; or
                  (b)   such spouse’s or domestic partner’s ownership interest
                        in property or assets that are sought as recovery for a
                        Claim. Any sums for which such spouse or domestic
                        partner becomes legally obligated to pay on account of
                        such Claim shall be deemed Damages.

                                   * * *
     R.    “Professional Services” means those services specified in Item 9.
           in the Declarations performed by an Insured for others for a fee.

                                   * * *
     21.   Under Section III. Exclusions, the Great American policy contains

the following exclusions:

     Section III. Exclusions
     This Policy does not apply to any Claim:
     A.    based on or arising out of any dishonest, intentionally wrongful,
           fraudulent, criminal or malicious act or omission by an Insured.
           The Company will provide the Insured with a defense of such
           Claim unless and until a final adjudication or finding of fact
           against, or admission by, such Insured establishes that such
           Insured committed such dishonest, intentionally wrongful,
           fraudulent, criminal, or malicious act or omission. Such defense
           will not waive any of the Company’s rights under this Policy.
           Upon establishing that an Insured committed a dishonest,
           intentionally wrongful, fraudulent, criminal, or malicious act or
           omission, the Company will have the right to seek recovery of any
           Claim Expenses incurred on behalf of any Insured that committed
           such acts or omissions.

                                       9
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19         PageID.10     Page 10 of 25



                                      * * *

      F.     based on or arising out of actual or alleged violation of:

             (1)    The Employee Retirement Income Security Act of 1974;

             (2)    The Securities Act of 1933;

             (3)    The Securities Act of 1934;
             (4)    Any state Blue Sky or Securities law;

             or any rules, regulations or amendments issued in relation to such
             acts, or any similar state or federal statutes or regulations, including
             any Claim based upon common law principles of liability . . .

The Appvion Trust Action
      22.    On or around November 30, 2018, the Appvion Trust action was

 filed as an adversary proceeding in a Chapter 11 bankruptcy action in the United

 States Bankruptcy Court for the District of Delaware.            A first amended

 complaint (“FAC”) was filed under seal in the Appvion Trust action on February

 19, 2019. A true and correct copy of the redacted version of the FAC that is

 publicly available (and not filed under seal) is attached hereto as Exhibit B.

      23.    The Appvion Trust action involves debtors Appvion, Inc.,

 Paperweight Development Corp., PDC Capital Corporation, Appvion

 Receivables Funding I LLC, and APVN Holdings LLC.

      24.    The FAC filed in the Appvion Trust action asserts eighteen causes

 of action, including breach of fiduciary duties of loyalty and care, aiding and

 abetting breaches of fiduciary duties of loyalty and care, illegal dividends in


                                          10
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19          PageID.11     Page 11 of 25



 violation of Delaware law, avoidable preference in violation of federal and state

 statutes, and avoidable transfer in violation of federal and state statutes.

       25.   Count VI for aiding and abetting breaches of the fiduciary duties of

 care and loyalty, Count X for avoidable preference, and Count XI for avoidable

 transfer are directed against SRR Inc. and SRR LLC.

       26.   Plaintiffs in the Appvion Trust action assert that SRR Inc. and SRR

 LLC aided and abetted the director defendants’ and officer/employee

 defendants’ breaches of fiduciary duties of care and loyalty, causing damage to

 the debtors and their business and prospects.

       27.   SRR Inc. and SRR LLC, engaged by the ESOP Trustee to

 determine the fair market value of the Paperweight Development Corp. common

 stock, allegedly manipulated a number of critical elements of their valuation

 methodologies in order to inflate the fair market value determination of

 Paperweight Development Corp., a common stock corporation.

       28.   Plaintiffs in the Appvion Trust action also allege that certain

 payments received by SRR Inc. and SRR LLC in connection with fees and

 expenses associated with fair market value determinations are avoidable or were

 fraudulent and that SRR Inc. and SRR LLC should be required to return the

 value received to the Appvion Liquidating Trust.




                                           11
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19        PageID.12    Page 12 of 25




 The Appvion ESOP Action
      29.     On or around November 26, 2018, Appvion, Inc. Retirement

 Savings and Employee Stock Ownership Plan (the “ESOP Plan”), by and

 through Grant Lyon in his capacity as the ESOP Administrative Committee of

 Appvion, Inc., filed an action in the United States District Court for the Eastern

 District of Wisconsin against Defendants, among others (as defined above, the

 “Appvion ESOP action”).

      30.     A first amended complaint (“FAC”) was filed in the Appvion ESOP

 action on January 8, 2019 against Defendants, among others. A true and correct

 copy of the FAC is attached hereto as Exhibit C.

      31.     The FAC seeks to recover damages suffered by the ESOP Plan and

 ultimately by its employee participants.

      32.     The FAC alleges that, when Appvion filed bankruptcy in October

 2017, the stock in its parent company, Paperweight Development Corp. became

 worthless.

      33.     The FAC asserts that, as a result of defendants’ alleged breaches of

 fiduciary duties in violation of ERISA, fraudulent misrepresentations and

 omissions to the ESOP Plan and securities violations, the ESOP Plan and its

 employee participants suffered hundreds of millions of dollars in damages,

 including retirement funds invested in the ESOP Plan.


                                            12
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19      PageID.13   Page 13 of 25



      34.    In the FAC, the breaches of fiduciary duties and misrepresentations

 are alleged to include inducing employee participants to take money saved in

 their 401(k) plans and use it to provide the $106 million down payment needed

 to fund the ESOP Plan’s purchase of 100% of Paperweight Development Corp’s

 stock in November 2001 and inflating the appraised value of the Paperweight

 Development Corp. stock in the appraisals from 2001 through the 2017

 Appvion bankruptcy.

      35.    Plaintiff in the Appvion ESOP action asserts nineteen causes of

 action, including breach of fiduciary duty under ERISA and violations of

 ERISA, engaging in prohibited transactions under ERISA, knowing

 participation in breaches of fiduciary duty pursuant to ERISA, fraud and

 negligent misrepresentation, Wisconsin and federal securities fraud, and breach

 of fiduciary duty under Wisconsin law.

      36.    Counts VIII, X, XII, XIII and XIV of the FAC are directed against

 some or all of the Defendants.

 Great American Reserves its Rights
      37.    Defendants tendered the Appvion ESOP action and Appvion Trust

 action to Great American.




                                          13
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19       PageID.14    Page 14 of 25



       38.    Great American has agreed to defend Defendants in the Appvion

 ESOP action and to defend SRR Inc. and SRR LLC in the Appvion Trust action,

 subject to a full reservation of rights.

       39.    Great American has reserved its right to deny coverage under

 Exclusion A in the event there is a final adjudication or finding of fact

 establishing that Defendants committed a dishonest, intentionally wrongful,

 fraudulent, criminal or malicious act. Great American has also reserved its right

 to deny coverage under Exclusion F, as the allegations against Defendants in the

 Appvion ESOP action and SRR Inc. and SRR LLC in the Appvion Trust action

 arise out of ERISA or state and federal securities laws, or assert common law

 counts. Further, Great American has reserved it right to deny coverage with

 respect to those allegations seeking the return or refund of fees and other

 charges paid to SRR Inc. and SRR LLC, as they do not constitute “damages” as

 defined in the Great American policy. There may be additional bases on which

 insurance coverage is precluded, in whole or in part, for the Appvion ESOP

 action and the Appvion Trust action under the Great American policy, based

 upon additional information that is developed in those actions and in this action

 as well.

      FIRST CLAIM FOR RELIEF – DECLARATORY JUDGMENT
  (No Duty to Defend SRR Inc. or SRR LLC for the Appvion Trust Action)


                                            14
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19         PageID.15   Page 15 of 25



      40.    Great American incorporates by reference, as if fully restated here,

all preceding paragraphs of this complaint.

      41.    An actual controversy has arisen and now exists between Great

American, on the one hand, and SRR Inc. and SRR LLC, on the other hand,

concerning their respective rights and duties under the Great American policy as

respects insurance coverage for the Appvion Trust action.

      42.    Great American has no obligation to defend SRR Inc. or SRR LLC

under the Great American policy for the claims arising out of the Appvion Trust

action.

      43.    SRR Inc. and SRR LLC contend that Great American is obligated to

defend them under the Great American policy for the claims made by the

underlying plaintiffs in the Appvion Trust action.

      44.    Great American desires a judicial determination of its rights and

duties under the Great American policy with respect to coverage for the claims

asserted by the underlying plaintiffs against SRR Inc. and SRR LLC in the

Appvion Trust action.

      45.    A judicial determination is necessary and appropriate at this time

under the circumstances in order that the parties may ascertain their rights and

duties as aforementioned. Said controversy is incapable of resolution without

judicial adjudication.   Accordingly, Great American requests a declaratory


                                         15
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19         PageID.16   Page 16 of 25



judgment, adjudging that it has no duty to defend SRR Inc. or SRR LLC under

the Great American policy for the alleged claims made in the Appvion Trust

action.

    SECOND CLAIM FOR RELIEF – DECLARATORY JUDGMENT
      (No Duty to Indemnify Defendants for the Appvion Trust Action)
      46.    Great American incorporates by reference, as if fully restated here,

all preceding paragraphs of this complaint.

      47.    An actual controversy has arisen and now exists between Great

American, on the one hand, and SRR Inc. and SRR LLC, on the other hand,

concerning their respective rights and duties under the Great American policy as

respects insurance coverage for the Appvion Trust action.

      48.    Great American has no obligation to indemnify the SRR Inc. or

SRR LLC under the Great American policy for the claims arising out of the

Appvion Trust action.

      49.    SRR Inc. and SRR LLC contend that Great American is obligated to

indemnify them under the Great American policy for the claims made by the

underlying plaintiffs in the Appvion Trust action.

      50.    Great American desires a judicial determination of its rights and

duties under the Great American policy with respect to coverage for the claims




                                         16
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19         PageID.17    Page 17 of 25



asserted by the underlying plaintiffs against Defendants in the Appvion Trust

action.

      51.       A judicial determination is necessary and appropriate at this time

under the circumstances in order that the parties may ascertain their rights and

duties as aforementioned. Said controversy is incapable of resolution without

judicial adjudication.     Accordingly, Great American requests a declaratory

judgment, adjudging that there is no duty to indemnify SRR Inc. or SRR LLC

under the Great American policy for the alleged claims made in the Appvion

Trust action.

     THIRD CLAIM FOR RELIEF – DECLARATORY JUDGMENT
     (No Duty to Defend the Defendants for the Appvion ESOP Action)
      52.       Great American incorporates by reference, as if fully restated here,

all preceding paragraphs of this complaint.

      53.       An actual controversy has arisen and now exists between Great

American, on the one hand, and Defendants, on the other hand, concerning their

respective rights and duties under the Great American policy as respects

insurance coverage for the Appvion ESOP action.

      54.       Great American has no obligation to defend the Defendants under

the Great American policy for the claims arising out of the Appvion ESOP

action.


                                           17
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19      PageID.18   Page 18 of 25



      55.   Defendants contend that Great American is obligated to defend

them under the Great American policy for the claims made by the underlying

plaintiffs in the Appvion ESOP action.

      56.   Great American desires a judicial determination of its rights and

duties under the Great American policy with respect to coverage for the claims

asserted by the underlying plaintiffs against Defendants in the Appvion ESOP

action.

      57.    A judicial determination is necessary and appropriate at this time

under the circumstances in order that the parties may ascertain their rights and

duties as aforementioned. Said controversy is incapable of resolution without

judicial adjudication.   Accordingly, Great American requests a declaratory

judgment, adjudging that there is no duty to defend the Defendants under the

Great American policy for the alleged claims made in the Appvion ESOP action.

    FOURTH CLAIM FOR RELIEF – DECLARATORY JUDGMENT
    (No Duty to Indemnify the Defendants for the Appvion ESOP Action)
      58.   Great American incorporates by reference, as if fully restated here,

all preceding paragraphs of this complaint.

      59.   An actual controversy has arisen and now exists between Great

American, on the one hand, and Defendants, on the other hand, concerning their




                                         18
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19      PageID.19   Page 19 of 25



respective rights and duties under the Great American policy as respects

insurance coverage for the Appvion ESOP action.

      60.   Great American has no obligation to indemnify Defendants under

the Great American policy for the claims arising out of the Appvion ESOP

action.

      61.   Defendants contend that Great American is obligated to indemnify

them under the Great American policy for the claims made by the underlying

plaintiffs in the Appvion ESOP action.

      62.   Great American desires a judicial determination of its rights and

duties under the Great American policy with respect to coverage for the claims

asserted by the underlying plaintiffs against the Stout Risius defendants in the

Appvion ESOP action.

      63.    A judicial determination is necessary and appropriate at this time

under the circumstances in order that the parties may ascertain their rights and

duties as aforementioned. Said controversy is incapable of resolution without

judicial adjudication.   Accordingly, Great American requests a declaratory

judgment, adjudging that there is no duty to indemnify Defendants under the

Great American policy for the alleged claims made in the Appvion ESOP action.




                                         19
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19       PageID.20    Page 20 of 25



 FIFTH CLAIM FOR RELIEF - EXPRESS AND/OR IMPLIED IN FACT
                       CONTRACT
  (Reimbursement of Defense Fees and Costs of the Appvion Trust action)
      64.    Great American incorporates by reference, as if fully restated here,

all preceding paragraphs of this complaint.

      65.    Great American has paid, and will pay in the future, defense fees

and costs on behalf of SRR Inc. and SRR LLC for the Appvion Trust action.

      66.    Great American’s payment of defense fees and costs on behalf of

SRR Inc. and SRR LLC for the Appvion Trust action is being made subject to the

reservation and condition that Great American may seek reimbursement for such

payments in the event that a determination is made that coverage is not available

for the Appvion Trust action, in whole or in part.

      67.    Prior to paying any defense fees and costs on behalf of SRR Inc.

and SRR LLC for the Appvion Trust action, Great American communicated its

reservation of rights to seek reimbursement of paid defense fees and costs for the

Appvion Trust action to SRR Inc. and SRR LLC.

      68.    Thus, to the extent no coverage is owed to SRR Inc. and SRR LLC

for the Appvion Trust action, in whole or in part, pursuant to express contract

provision(s) in the Great American policy and/or an implied in fact contract,

Great American is entitled to and seeks reimbursement from SRR Inc. and SRR




                                          20
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19      PageID.21    Page 21 of 25



LLC of the fees and costs that Great American has paid, or will pay, in the

defense of the Appvion Trust action on behalf of SRR Inc. and SRR LLC.

 SIXTH CLAIM FOR RELIEF - EXPRESS AND/OR IMPLIED IN FACT
                       CONTRACT
  (Reimbursement of Defense Fees and Costs of the Appvion ESOP action)
      69.   Great American incorporates by reference, as if fully restated here,

all preceding paragraphs of this complaint.

      70.   Great American has paid, and will pay in the future, defense fees

and costs on behalf of Defendants for the Appvion ESOP action.

      71.   Great American’s payment of defense fees and costs on behalf of

Defendants for the Appvion ESOP action is being made subject to the reservation

and condition that Great American may seek reimbursement for such payments

in the event that a determination is made that coverage is not available for the

Appvion ESOP action, in whole or in part.

      72.   Prior to paying any defense fees and costs on behalf of Defendants

for the Appvion ESOP action, Great American communicated its reservation of

rights to seek reimbursement of paid defense fees and costs for the Appvion

ESOP action to Defendants.

      73.   Thus, to the extent no coverage is owed to Defendants for the

Appvion ESOP action, in whole or in part, pursuant to express provision(s) in the

Great American policy and/or an implied in fact contract, Great American is


                                         21
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19         PageID.22    Page 22 of 25



entitled to and seeks reimbursement from SRR Inc. and SRR LLC of the fees

and costs that Great American has paid, or will pay, in the defense of the

Appvion Trust action on behalf of SRR Inc. and SRR LLC.

        SEVENTH CLAIM FOR RELIEF-UNJUST ENRICHMENT
  (Reimbursement of Defense Fees and Costs of the Appvion Trust action)
      74.       Great American incorporates by reference, as if fully restated here,

all preceding paragraphs of this complaint.

      75.       SRR Inc. and SRR LLC have received a benefit provided by Great

American in the form of fees and costs Great American has paid on behalf of

SRR Inc. and SRR LLC for the Appvion Trust action.

      76.       SRR Inc. and SRR LLC have been unjustly enriched by their

retention of the benefit provided by Great American in the form of fees and costs

Great American has paid on behalf of SRR Inc. and SRR LLC for the Appvion

Trust action.

      77.       Thus, to the extent SRR Inc. and SRR LLC have been unjustly

enriched, Great American is entitled to and seeks reimbursement from SRR Inc.

and SRR LLC of the fees and costs that Great American has paid, or will pay in

the defense of the Appvion Trust action on behalf of SRR Inc. and SRR LLC.

        EIGHTH CLAIM FOR RELIEF-UNJUST ENRICHMENT
  (Reimbursement of Defense Fees and Costs of the Appvion ESOP action)



                                           22
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19       PageID.23    Page 23 of 25



      78.   Great American incorporates by reference, as if fully restated here,

all preceding paragraphs of this complaint.

      79.   Defendants have received a benefit provided by Great American in

the form of fees and costs Great American has paid on behalf of Defendants for

the Appvion ESOP action.

      80.   Defendants have been unjustly enriched by their retention of the

benefit provided by Great American in the form of fees and costs Great

American has paid on behalf of Defendants for the Appvion ESOP action.

      81.   Thus, to the extent Defendants have been unjustly enriched, Great

American is entitled to and seeks reimbursement from Defendants of the fees

and costs that Great American has paid, or will pay in the defense of the Appvion

ESOP action on behalf of Defendants.

                               RELIEF REQUESTED

      WHEREFORE, Great American Fidelity Insurance Company requests that

this Court declare the rights and obligations of these parties under the insurance

contract and determine that the Great American policy provides no coverage for,

and Great American owes no duty to defend or indemnify in connection with, the

underlying Appvion ESOP action or the underlying Appvion Trust action and

enter judgment providing that Great American may withdraw from providing

Defendants with a defense in the underlying actions; enter judgment providing


                                         23
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19        PageID.24   Page 24 of 25



that Defendants must reimburse Great American for all defense fees, costs, and

other incurred in both the underlying Appvion ESOP action and the underlying

Appvion Trust action; together with an award of attorney’s fees, costs and such

other and further relief as the Court deems just and proper.

                                        Respectfully submitted,

                                         s/ Elaine M. Pohl
                                         Charles W. Browning (P32978)
                                         Elaine M. Pohl (P60359)
                                         PLUNKETT COONEY, P. C.
                                         38505 Woodward Avenue, Suite 100,
                                         Bloomfield Hills, MI 48304
                                         248-901-4000
                                         cbrowning@plunkettcooney.com
                                         epohl@plunkettcooney.com

                                               -and-

                                         BRUCE D. CELEBREZZE
                                         (admitted in E.D. Mich.)
                                         Cal. State Bar No. 102181
                                         CLYDE & CO US LLP
                                         101 Second Street, 24th Floor
                                         San Francisco, California 94105
                                         (415) 365-9800
                                         bruce.celebrezze@clydeco.us

                                         Attorneys for Plaintiff

Dated: May 3, 2019




                                         24
Case 2:19-cv-11294-LJM-RSW ECF No. 1 filed 05/03/19        PageID.25   Page 25 of 25



                              DEMAND FOR JURY TRIAL

        Great American Fidelity Insurance Company hereby demands a jury trial

to the full extent permitted by Rule 38 of the Federal Rules of Civil Procedure.

                                          Respectfully submitted,

                                          s/Elaine M. Pohl
                                          Charles W. Browning (P32978)
                                          Elaine M. Pohl (P60359)
                                          PLUNKETT COONEY, P. C.
                                          38505 Woodward Avenue, Suite 100,
                                          Bloomfield Hills, MI 48304,
                                          248-901-4000
                                          cbrowning@plunkettcooney.com
                                          epohl@plunkettcooney.com

                                          -and-

                                          BRUCE D. CELEBREZZE,
                                          (admitted in E.D. Mich.)
                                          Cal. State Bar No. 102181
                                          CLYDE & CO US LLP
                                          101 Second Street, 24th Floor
                                          San Francisco, California 94105
                                          (415) 365-9800
                                          bruce.celebrezze@clydeco.us

                                          Attorneys for Plaintiff
Dated: May 3, 2019




Open.00972.91746.22077608-1




                                         25
